Harrison K. McCann v. Commissioner.Harrison K. McCann v. CommissionerDocket No. 111881.United States Tax Court1946 Tax Ct. Memo LEXIS 262; 5 T.C.M. (CCH) 92; T.C.M. (RIA) 46042; February 15, 1946*262  William W. Nottingham, Esq., for the petitioner. John T. Rogers, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact MURDOCK, Judge: This Court held that the value of 2,500 B shares of McCann-Erickson, Inc., on November 27, 1939, when the petitioner made a gift of them to his wife, was the book value of the shares at that time, or $36.5485 per share. See 2 T.C. 702">2 T.C. 702. A decision based upon that finding was reversed by the United States Circuit Court of Appeals for the Second Circuit upon the ground that the Tax Court erred in failing to consider other factors besides book value at the date of the gift. It remanded the case with instructions to find the value of the shares after considering all relevant factors. The parties have agreed that the Court should make such a finding upon the record already made, i.e., neither party desires to introduce any further evidence. We have considered all of the evidence as directed by the Circuit Court and upon that evidence we find as a fact that the value of the 2,500 shares given by the petitioner to his wife was $117,500 on the date of the gift. Decision will be entered under Rule 50.